 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   FRANCISCO ALANIZ GARCIA,           Case No. EDCV 17-1217 SVW (SS)

12                    Plaintiff,

13         v.                                       JUDGMENT

14   MORENO VALLEY POLICE
     DEPARTMENT, et al.,
15
                      Defendants.
16

17

18         Pursuant to the Court’s Order Accepting Findings, Conclusions

19   and Recommendations of United States Magistrate Judge,

20

21         IT IS HEREBY ORDERED that Judgment is entered:

22

23        in favor of the County of Riverside, erroneously sued as the

24         Moreno Valley Police Department, and against Plaintiff on

25         Count I of the Complaint, and

26

27        in favor of Plaintiff and against Defendants Beatty and Lenton

28         on Counts II and III of the Complaint,
 1   and   that   Plaintiff    be   awarded       one   dollar   ($1.00)   in   nominal
 2   damages, to be paid jointly and severally by Defendants Beatty and
 3   Lenton within fourteen days of the date of entry of this Judgment.
 4

 5   DATED: January 31, 2019
 6                                                 STEPHEN V. WILSON
                                                   UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
